434 F.2d 126
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.CHEF NATHAN SEZ EAT HERE, INC., Respondent,Local 50 American Bakery & Confectionery Workers Union (AFL-CIO), Intervenor.
No. 18888.
United States Court of Appeals, Third Circuit.
Argued October 29, 1970.
Decided November 10, 1970.

Paul J. Spielberg, Atty., N.L.R.B., Washington, D. C. (Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Stephen Solomon, Atty., N.L.R.B., on the brief), for petitioner.
Paul M. Hanlon, O'Mara, Schumann, David & Hession, Jersey City, N. J. (Schumann, Hession, Kennelly & Dorment, Jersey City, N. J., on the brief), for respondent.
Before FORMAN, SEITZ and ALDISERT, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
This court has already enforced most of the N.L.R.B.'s order against Respondent Company. The Board now asks us to enforce the balance of the order.


2
The portion of the Board's order here involved recites that the Company violated Section 8(a) (1) of the Act by coercively interrogating employee Estrada and violated Section 8(a) (3) and (1) by discharging him for union activity. By way of affirmative relief the Board directed the Company to offer full reinstatement to the employee and to make him whole for any loss of earnings.


3
The record shows that on the basis of his factual findings the Examiner drew certain inferences which led him to conclude that General Counsel had not sustained his burden of showing a violation of the Act. He therefore recommended to the Board that the employee's claim be dismissed. The Board drew different inferences from the same facts and found the violations indicated.


4
Contrary to the Company's first contentions we think the Board's findings are supported by very substantial evidence.


5
The Company's second contention is that the Board failed to give sufficient weight to the Examiner's conclusion that there was no violation. Where there is no dispute as to the basic facts, but only as to the inferences to be drawn therefrom, and where, as here, the inferences drawn by the Board are reasonable, we think that we must honor them. See Greco v. N. L. R. B., 331 F.2d 165 (3rd Cir. 1964).


6
Those portions of the Board's order which have not heretofore been enforced will be enforced.